     Case 1:20-cv-10032-DPW Document 21 Filed 05/26/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
CONSERVATION LAW FOUNDATION, INC. )
                                          )                   Case No. 1:20-cv-10032-DPW
Plaintiff,                                )
                                          )
v.                                        )
                                          )
ACADEMY EXPRESS, LLC.                     )
                                          )
Defendants.                               )
__________________________________________)


    ACADEMY EXPRESS, LLC’s LOCAL RULE 16.1(d)(3) CERTIFICATION

       Pursuant to Local Rule 16.1(d)(3), Defendant, Academy Express, LLC, and its

counsel hereby certify that they have conferred: (i) with a view to establishing a budget

for the costs of conducting the full course, and various alternative courses, of the

litigation, and (ii) to consider the resolution of the litigation through the use of

alternative dispute resolution programs such as those outlined in Local Rule 16.4.



ACADEMY EXPRESS, LLC                            ACADEMY EXPRESS, LLC
                                                By its attorney,


/s/ Douglas Levine_______                       /s/ Jon C. Cowen
By: Douglas Levine                              Jon C. Cowen (BBO No.: 552961)
Claims Manager                                  JCowen@donovanhatem.com
Academy Express, LLC                            Karl T. Fisher (BBO No.: 740795)
                                                KFisher@donovanhatem.com
                                                DONOVAN HATEM, LLP
                                                53 State Street, 8th Floor
                                                Boston, MA 02109
                                                Tel: 617-406-4500
     Case 1:20-cv-10032-DPW Document 21 Filed 05/26/20 Page 2 of 2



                            CERTIFICATE OF SERVICE

        I hereby certify that on May 26, 2020, I electronically filed the foregoing
document with the United States District Court for the District of Massachusetts by using
the CM/ECF. I certify that the parties or their counsel of record are registered as ECF
Filers and that they will be served by the CM/ECF system.

                                            /s/ Jon C. Cowen
                                            Jon C. Cowen




                                            2
